DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2021 has been entered.
 	This is a Non-final office action on the merits in application number 15/323,203. This action is in response to Applicant’s Amendments and Arguments dated 8/10/2021. Claims 1, 4, 11, and 17 were amended.  Claims 2, 5, 7 and 13 were previously cancelled and Claims 19-22 are newly cancelled.  Claims 23-30 are newly added. Claims 1, 3, 4, 6, 8-12, 14-18, 23-30 are pending and have been examined on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant asserts on page 12 that “in response to” in Claims 1 and 4 indicates that there is a causal relationship between determining if a medicine is administered or wasted and updating the local database.  As previously discussed in the Advisory Action dated 7/13/2021, “in response to” as interpreted as triggering is not supported in the specification. In fact Applicant’s specification in [0035] states “may inform” and “may…update”. Applicant appears to have overstated what his specification supports. As discussed in the 35 USC 103 rejection, infra, 

Applicant asserts on page 13 that “just because a direct link is possible, does not mean that the inventory message would be transmitted…”.  Examiner points to MPEP 2114(IV)” Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102  and/or 35 U.S.C. 103  may be appropriate. See In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936 (Fed. Cir. 2007)”.   Examiner notes that the prior art teaches a direct link and does not have to specifically teach that a particular message is transmitted if the direct link is capable of transmitting such a message.

Applicant asserts on page 14 relating to 3rd party medication supplier, that one of ordinary skill in the art (would do it differently)…and there is no reason to do it (the way the Office proposes).  Examiner points to MPEP 2114(II) “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)” . Examiner holds that Haitin’s closed loop network is capable of being modified based on Lester’s 3rd party external network and therefore it teaches this element and the fact that infra, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to add the capability and information of medication items available at outside vendors, as taught by Lester, to the information available to the cart and base station system taught by Haitin in view of Caputo to enable rapid procurement of items not available or not stocked by the central pharmacy but prescribed by a treating physician to increase treatment options available to patients. Examiner also notes that Haitin teaches sending data (an order for medication) to a server [0040] and Lester also teaches sending data (an order for medication) to a server ([Column 5, line 17 “central computer”). It would have obvious to a person of ordinary skill in the art that a server can be in any location an networks can take any configuration in include the system taught by expanding the system taught by Haitin to also include the network taught by Lester.

Applicant asserts on page 14 that that the prior art in the record does not teach the newly amended claims. As discussed in the 103 Rejections, infra, Haitin in view of Caputo teach these claims.
Claim Objections
The objection to Claim 17 is withdrawn in view of Applicant’s amendment.
The objection to Claims 19-22 is withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Applicant’s amendments have resulted in new rejections. Claims 27 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 27 and 29 recite “wherein the control module is further configured to determine that the medication removed from the compartment that is associated with the patient has been administered or wasted only in response to a confirmation received from a healthcare professional that the medication has been administered or wasted subsequent to the medication being removed from the compartment”. Examiner holds that the word “only” is not supported by Applicant’s specification. Applicant points to [0045] in support but this paragraph says “may then update” which has a significantly different meaning from “determine…only in response to” because “may” is a possible occurrence and “only” is a mandatory occurrence. Applicant’s use of the word “only” is new matter. Appropriate correction is required.
Claims 1 and 4 are are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6, 8-10, 14-16 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2003/0120384 (Haitin) in view of U.S. Patent Publication 2014/0197954 (Caputo).

Regarding Claims 1 and 4:
Haitin teaches a medication administration system. Haitin teaches: (Currently Amended) A medication system, comprising: a patient-specific database: ([0073] “information stored in the cart processor is transmitted to the server 20” and [0137] “Preferably, each time a medication is taken by the patient, the attendant is required by cart 50 to confirm and log this event. If a medication is not taken by a patient, cart 50 preferably requires the attendant to log the reason the medication was not administered. This is also required of the attendant if during the round a patient is not in his/her bed. In this case, the attendant would log that the patient was skipped and the reason therefor. As disclosed above, the logging of these events are transmitted to server 20” and [0138] “the attendant attends to the gathering of this information and inputs the information via cart connector 58 or manually via keyboard 56. The gathering of this information is also logged and stored in cart 50 until cart 50 is coupled to cabinet 30 for transmitting said information to server 20”). Examiner interprets Applicant’s patient-specific database to be equivalent to “information stored in the cart processor” which is the inventory of medication on a particular cart at a particular time and stored in the memory of the cart independently of the 

a mobile workstation located in a healthcare facility, ([0063] “medicine cart 50”).

the mobile workstation including a compartment movable between an open configuration wherein content of the compartment is accessible and a closed configuration wherein the content of the compartment is not accessible; ([0063] “medication cart 50…compartments 51…preferably in the form of drawers” and [0064] “plurality of drawers 51…controllably locked by a locking and spring mechanism” and see Fig 5, item 51).

 a base station containing medications for the patient; and ([0044] “medicine cabinet 30”)

a central inventory database: ([0040] “central server 20, provided in a medical institution, is coupled to a medicine cabinet 30 and workstation 70 and comprises a database 22 and a server processor 23” and  [0078] “one or more workstation(s) 70…pharmacy and inventory control” and [0091] “medical institution may utilize more than one work station 70 where each work station is coupled to server 20 and provides authorized users with access to the workflow program” and [0060] “medicine cabinet 30 may be alternatively located in the central pharmacy”).

wherein the mobile workstation includes a control module ([0064] “cart processor” and [0067] “cart program” and see also ([0123] “cart processor 52”).

coupled to the patient- specific database and configured to be operably coupled to the compartment, ([0073] information stored in the cart processor is transmitted to the server 20” and [0067] “The cart processor accesses the cart program in order to operate cart 50 in accordance with a preferred embodiment. For example, the cart program assigns the drawers 51 to specific patients, controls the access to drawers 51, 52 and instructs the health care attendant in the filling of cart 50 and the administration of medications to the patients”).

the control module configured to: accept an association signal that comprises an identification of a patient ([0122] “Processor 38 forwards the selected patient to cart processor 52, which assigns a specific drawer 51 of medication cart 50 for the selected patient”). 

and record in the patient-specific database the identification of the patient, an association that the compartment is associated with the patient ([0123] “cart processor 52 receives the open signal from cabinet processor 38, sends an open drawer signal to the patient specific drawer 51 assigned to the selected patient”). Examiner notes that the cart processor has to know (i.e. look up in memory) which drawer was assigned to a particular patient in order to open that particular drawer.

accept a load signal that comprises identification of at least one medication of medications from  the base station or other medications from within the healthcare facility that is prescribed for the patient and, upon receipt of the load signal, cause the compartment that is associated with the patient to move to the open configuration: : ([0123] “cart processor 52 receives the open signal from cabinet processor 38, sends an open drawer signal to the patient specific drawer 51 assigned to the selected patient, causing patient specific drawer 51 to unlock and spring forward, all other drawers of cart 50 remaining locked and in a closed position”).

record in the patient-specific database that the at least one medication from the base station or from within the healthcare facility is contained in the compartment that is associated with the Page 2 of 12Appln. No.: 15/323,203TPM-125US Amendment Dated November 23, 2020 Reply to Office Action of July 24, 2020 patient, ([0124] “the attendant takes the appropriate dose of a medication from an open medication specific drawer 31 of cabinet … when the correct medication has been retrieved, the medicine is placed in open patient specific drawer 51 of cart 50” and [0134] “The patient's name is also displayed on screen 54 together with the list of medications contained within the respective patient specific drawer 51, the total number of medications in drawer 51”).

and wirelessly transmit a storage message to the central inventory database indicating that the at least one medication is stored in the compartment, ([0085] “The workflow program (running on the workstation which is in communication with the central server 20 and database 22) also independently calculates and maintains a running inventory of the contents of medicine cabinet 30” and [0099] “any one of the components of system 10 may communicate directly with any other component by wireless communication such as RF or IR communication means, wherein each components comprises a means of communicating in a wireless environment” and [0074] “ cart 50 may communicate directly with server 20 through a direct network connection or through a wireless IR or RF connection. Cart 50 may alternatively communicate with cabinet 30 through 

wherein the patient-specific database is remote and separate from the central inventory database, the central inventory database is associated with the healthcare facility, and the central inventory database stores a total stock of the medication throughout the healthcare facility; ([0138] “information…stored in cart 50… until cart 50 is coupled to cabinet 30 for transmitting said information to server 20” and [0040] “central server 20, provided in a medical institution , is coupled to a medicine cabinet 30 and workstation 70 and comprises a database 22 and a server processor 23…server 20 may also be coupled to a pharmacy computer”).

accept a dispense signal that comprises the identification of the patient and, upon receipt of the dispense signal, cause the compartment that is associated with the patient to move to the open configuration: ([0134] “When the attendant arrives with cart 50 at the patient's bedside, the attendant preferably uses bar code reader 57 to scan the patient's wristband. Cart processor 52 detects the patient code input by bar code reader 57, compares the received code to the patient codes stored therein, associates the code with a patient, and causes the patient's specific drawer 51 to be unlocked and pushed forward, wherein the other drawers of cart 50 remain locked and in the closed position”).

record in the patient-specific database that the at least one medication is removed from the compartment that is associated with the patient ([0068] “While operating cart 50, the healthcare 

…the total stock of the medication stored in the central inventory database is maintained when the at least one medication is removed from the compartment that is associated with the patient; and ([0137] “each time a medication is taken by the patient, the attendant is required by cart 50 to confirm and log this event” and  [0138] “The gathering of this information is also logged and stored in cart 50 until cart 50 is coupled to cabinet 30 for transmitting said information to server 20”). Examiner is interpreting Applicant’s central inventory database to be equivalent to database 22, as taught by Haitin.  Haitin teaches that the cart processor 52 on the cart 50 keeps a different, patient specific, inventory of the medication on the cart and the cart inventory is updated as the cart 50 dispenses medicine to patients but the database 22 is not updated (i.e. inventory quantities are maintained in the cabinet) until the cart comes back to the cabinet 30/base station and uploads the changes in inventory to the server 20. See also ([0068] “healthcare attendant logs each event… take medication, refusal of medication and [0069] “this information is later transmitted to the server 20”).

determine that the medication removed from the compartment that is associated with the patient has been administered or wasted, and ([0068] “While operating cart 50, the healthcare attendant is preferably required to log each event that is requested by the cart program and/or conducted by the healthcare attendant, e.g., taking of the medication by the patient, refusal of medication by the patient, absence of the patient, and the like”).

in response to determining that the medication removed from the compartment that is associated with the patient has been administered or wasted: record in the patient-specific database that the medication removed from the compartment that is associated with the patient has been administered or wasted,  wirelessly transmit an inventory message to the central inventory database indicating that the medication removed from the compartment has been administered or wasted, wherein in response to the inventory message, the central inventory database updates the total stock of the medication, and ([0137] “cart 50 is coupled to cabinet 30 for transmitting said information to server 20” and [0090] “workflow program provides…the type and quantities of medications as dispensed and as replenished”).  and [0099] “any one of the components of system 10 may communicate directly with any other component by wireless communication such as RF or IR communication means, wherein each components comprises a means of communicating in a wireless environment” and [0074] “cart 50 may communicate directly with server 20 through a direct network connection or through a wireless IR or RF connection. Cart 50 may alternatively communicate with cabinet 30 through a wireless IR or RF connection” and [0079] “when the functionality of server 20 resides on a workstation 70, a direct link to cart(s) 50 may be provided, such as through a wired connection or wireless IR or RF connection”).  Examiner interprets that the inventory quantities tracked and reported by the workflow program are updated and recording in the patient specific database occurs when the cart 50 returns after dispensing medication to patients. 

wherein the inventory message is wirelessly transmitted from the mobile Page 3 of 12Appln. No.: 15/323,203TPM-125USReply to Office Action of July 24, 2020workstation to the central inventory database independent of the location of the mobile workstation in the healthcare facility. ([0079] “when the functionality of server 20 resides on a workstation 70, a direct link to cart(s) 50 may be provided, such as through a wired connection or wireless IR or RF connection” and [0091] “medical institution may utilize more than one work station 70 where each work station is coupled to server 20 and provides authorized users with access to the workflow program” and [0060] “medicine cabinet 30 may be alternatively located in the central pharmacy”).

While Haitin teaches that the workflow program at the medicine cabinet is linked to the pharmacy computer [0089] and can output ([0089] “current inventories in each ward cabinet”), Haitin does not specifically teach such that the patient-specific database tracks respective values indicating quantities of the medication in different locations within the healthcare facility independent of the total stock of the medication stored in the central inventory database.  Caputo, in the same field of art, teaches ([0125] “the data held on the local data base 352 (on local memory 354) may depend on the location/specialty/facility using the computer system 346. In one embodiment, the remote database 362 at the server 360 may serve as a main database and contain data and formulary for all medical articles for all medical locations/facilities/specialties. The local data base 352 may maintain a copy of the portion of data held on the remote data base 362 that is most relevant to the computer system 346, but can access the remote data base 362 when encountering medical items, medical containers, or other inventory for different facilities/specialties/locations” and [0121] “”patient database” of the medical articles stocked on the cart for the particular patient and that database is accessible from the cart”). 
It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective file date that a snapshot of hospital-wide inventory information could be 

Regarding Claims 3 and 6:
Haitin in view of Caputo teaches all of the elements of Claims 1 and 4. Haitin also teaches (Original) The medication system of claim 1, wherein the different locations include at least one of the compartment, a medication base station, and a mobile workstation. ([0085] “The workflow program also independently calculates and maintains a running inventory of the contents of medicine cabinet 30, …the workflow program also maintains a list of the different kinds of medications and their locations in the matrix of drawers in the respective cabinet”). 

Regarding Claims 8 and 14:
Haitin in view of Caputo teaches all of the elements of Claims 7 and 13.  Haitin also teaches (previously presented) The medication system of claim 1, wherein the control module is configured to transmit a medication restock request to at least one of the central pharmacy and a supplier based on the patient-specific database.   ([0137] “cart 50 is coupled to cabinet 30 for transmitting said information to server 20” and [0141] “the workflow program maintains the inventory of medicine cabinet 30 associated therewith. Accordingly, whenever the workflow program detects a "low level" of medication in one of drawers 31, this fact is displayed for the responsible healthcare attendant on display 74 and automatically ordered from the pharmacy via 

Regarding Claims 9 and 15:
 	Haitin in view of Caputo teaches all of the elements of Claims 1 and 4.  Haitin also teaches (previously presented) The medication system of claim 1, wherein the control module is configured to transmit the medication restock request if the updated patient- specific database indicates that the quantity of the medication located in the medication base station is less than a threshold.  ([0089] “replenishing level”).

Regarding Claims 10 and 16:
 Haitin in view of Caputo teaches all of the elements of Claims 1, 4, 8 and 14.  Haitin also teaches (Original) The medication system of claim 8, wherein the medication restock request corresponds to a request to restock the medication base station.  ([0141] “the workflow program maintains the inventory of medicine cabinet 30 associated therewith. Accordingly, whenever the workflow program detects a "low level" of medication in one of drawers 31, this fact is displayed for the responsible healthcare attendant on display 74 and automatically ordered from the pharmacy via forms, or via a communication channel between the pharmacy computer and the workflow program”).

Regarding Claims 23 and 25:
 	Haitin in view of Caputo teaches all of the elements of Claims 1 and 4.  Haitin also teaches (New) The medication system of claim 1, wherein the inventory message is wirelessly transmitted from the mobile workstation to the central inventory database in response to recording that the medication has been administered or wasted. ([0137] “cart 50 is coupled to cabinet 30 for transmitting said information to server 20” and [0090] “workflow program provides…the type and quantities of medications as dispensed and as replenished”  and [0099] “any one of the components of system 10 may communicate directly with any other component by wireless communication such as RF or IR communication means, wherein each components comprises a means of communicating in a wireless environment” and [0074] “cart 50 may communicate directly with server 20 through a direct network connection or through a wireless IR or RF connection. Cart 50 may alternatively communicate with cabinet 30 through a wireless IR or RF connection” and [0079] “when the functionality of server 20 resides on a workstation 70, a direct link to cart(s) 50 may be provided, such as through a wired connection or wireless IR or RF connection”).


Regarding Claims 24 and 26:

Haitin in view of Caputo teaches all of the elements of Claims 1 and 4.  Haitin also teaches (New) The medication method of claim 1, wherein the inventory message is wirelessly transmitted from the mobile workstation to the central inventory database independent of the base station. ([0099] “wireless” and [0074] “cart 50 may communicate directly with server 20 through a direct network connection or through a wireless IR or RF connection” and [0040] “central server 20…comprises a database 22 and a server processor 23” and [0042] “server 20 is preferably separate from other components, the functionality of server 20 may reside on a workstation 70… although server 20 is shown to be coupled to cabinet 30 and workstation 70, in 

Regarding Claims 27 and 29:
Haitin in view of Caputo teaches all of the elements of Claims 1 and 4.  Haitin also teaches (New) The medication system of claim 1, wherein the control module is further configured to determine that the medication removed from the compartment that is associated with the patient has been administered or wasted only in response to a confirmation received from a healthcare professional that the medication has been administered or wasted subsequent to the medication being removed from the compartment. ([0137] “each time a medication is taken by the patient, the attendant is required by cart 50 to confirm and log this event” and  [0138] “The gathering of this information is also logged and stored in cart 50 until cart 50 is coupled to cabinet 30 for transmitting said information to server 20” and [0068] “While operating cart 50, the healthcare attendant is preferably required to log each event that is requested by the cart program and/or conducted by the healthcare attendant, e.g., taking of the medication by the patient, refusal of medication by the patient, absence of the patient, and the like”). Examiner notes that the word “only” is not supported in Applicant’s specification and is “new matter” (see the 35 USC 112 rejection).

Regarding Claims 28 and 30:
Haitin in view of Caputo teaches all of the elements of Claims 1 and 4.  Haitin also teaches (New) The medication system of claim 1, wherein the mobile workstation includes another compartment movable between an open configuration wherein content of the another compartment is accessible and a closed configuration wherein the content of the another compartment is not accessible, the another compartment being associated with another patient, and wherein the dispense signal that causes the compartment that is associated with the patient to move to the open configuration does not cause the another compartment that is associated with the another patient to move to the open configuration. ([0122] “patient specific drawer” and [0123] “cart processor 52 receives the open signal from cabinet processor 38, sends an open drawer signal to the patient specific drawer 51 assigned to the selected patient, causing patient specific drawer 51 to unlock and spring forward, all other drawers of cart 50 remaining locked and in a closed position”).

Claims 11, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2003/0120384 (Haitin) in view of U.S. Patent Publication 2014/0197954 (Caputo) further in view of U.S. Patent 6,021,392 (Lester).

Regarding Claims 11 and 17:
 	Haitin in view of Caputo teaches all of the elements of Claims 1 and 4.  Haitin does not specifically teach (Currently Amended) The medication system of laim 1, wherein the control module is configured to transmit a medication reorder request to a supplier based on the updated patient-specific database.   Lester, in the same field of art, teaches ([Column 3, lines 49-53] “The present invention may also include a second computer located at a drug supplier facility, with the second computer in electronic communication with the first computer, and the second computer being adapted to receive an electronic purchase order from the first computer” and [Column 4, lines 63-66] “A third area of the present invention is at the various nursing 

Regarding Claims 12 and 18:
 	Haitin in view of Caputo teaches all of the elements of Claims 1, 4, 11 and 17. While Haitin teaches threshold ([0089] “replenishing level”), Haitin does not specifically teach (Currently Amended) The medication system of claim 11, wherein the control module is configured to transmit the medication reorder request if the central inventory database indicates that the total stock of the medication in the healthcare facility is less than a threshold.  Lester teaches ([Column 9, line 52] “Default Ordering Threshold”).

It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to add the capability and information of medication items available at outside vendors, as taught by Lester, to the information available to the cart and base station system taught by Haitin in view of Caputo to enable rapid procurement of items not available or not stocked by the central pharmacy but prescribed by a treating physician to increase treatment options available to patients.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687